Citation Nr: 0119284	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lymphomatoid 
granulomatosis with multiple pulmonary granules.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sr. Petersburg, Florida.  


REMAND

The veteran asserts that he was, several years after service, 
assessed as having lymphomatoid granulomatosis with multiple 
pulmonary granules.  He contends that such disease is 
attributable to his exposure to chemicals in service which he 
thinks were hazardous, though he has "no idea what type of 
chemicals" they were.  He elaborates that he worked in a 
supply capacity aboard a ship in service, and that his duties 
included putting "holes" in the drums containing the 
chemicals and "pushing them off overboard."  He further 
points out that he experienced a rash in service which may 
have been the initial manifestation of his subsequently 
assessed lymphomatoid granulomatosis with multiple pulmonary 
granules.

Service medical records are negative for any reference to 
lymphomatoid granulomatosis.  In October 1993, the veteran 
presented with a rash of 5-6 days' duration involving each 
lower extremity.  Findings on physical examination included 
papules and pustules on each lower extremity; the impressions 
included possible contact dermatitis.  The treatment included 
the application of a medicating cream.

Subsequent to service, the record reflects that in May 1997, 
the veteran was seen for "a skin rash" by R. B., M.D.  It was 
noted that an unspecified test recently administered the 
veteran had revealed "scattered white nodules" in his lungs.  
A fiberoptic bronchoscopy, which was apparently administered 
in February 1998, was interpreted to reveal lymphoid 
infiltrates, without evidence of tumor; a "remote possibility 
of lymphoid neoplasm" was also entertained.  When the veteran 
was seen by Dr. G. in March 1998, it was noted that the 
veteran "was exposed possibly to some chemicals or other 
noxious substances during the" Persian Gulf War.  It was also 
noted that it was not known how long the nodules had been 
present or whether they had anything to do with the veteran's 
exposure to chemicals during the Gulf War or other exposure.  
Pathological analysis accomplished in June 1998 was 
interpreted as being suggestive of "either a benign 
inflammatory condition or a low grade case of lymphomatoid 
granulomatosis", subsequent to which a regimen of taking 
Interferon was initiated.  When the veteran was seen by Dr. 
L. C. in October 1998, he had been taking Interferon for 
three months, and "slight improvement" in his pulmonary 
densities was shown; the pertinent assessment in October 1998 
was lymphomatoid granulomatosis with multiple pulmonary 
nodules.  A report pertaining to pertinent pathologic 
analysis accomplished in April 1999 included notation that 
the related specimen was "negative for EBV LMP-1".  

When the veteran was examined by VA in November 1999, he 
related that, owing to his regimen of taking Interferon, his 
"lung nodules [had] disappeared".  After observing that 
recent "immuno staining for the EBV-related antigen" was 
"negative", the VA examiner commented that the veteran's 
lymphomatoid granulomatosis was "a variant of lymphoma with 
this illness being at the low grade spectrum of lymphoma, and 
this has resulted in pulmonary nodules" which had "responded 
to the treatment with Interferon."  The pertinent examination 
assessment was lymphomatoid granulomatosis, "a variant of 
lymphoma."  The examiner stated that the etiology of the 
illness was not known.  It was reported that there were some 
reports linking it with Epstein Barr virus.  It was pointed 
out that in this veteran the virus immuno staining for EBV 
related antigen was negative and that therefore in this case, 
as in most cases of lymphoma, there was no known etiology.  

Most recently, in September 2000, statements were received 
from Drs. C. and B.  In the statement from Dr. C. dated in 
May 2000, the physician indicated that the veteran was 
"receiving ongoing" treatment for his pulmonary lymphomatoid 
granulomatosis, and that "[t]he cause of this condition could 
be related to exposure to chemicals during his" period of 
service.  In the statement from Dr. B. dated in August 2000, 
the physician indicated that he had "reviewed the" veteran's 
service medical records and that it was his "opinion that the 
[veteran's] lymphoid granulomatosis.....[was] a direct result 
of the [veteran] being in contact with hazardous chemicals 
during his" period of service.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In this instance, since there are varying opinions regarding 
the etiology of the veteran's disability, the Board is of the 
opinion that a VA medical opinion would be helpful in 
deciding this claim.  It is noted that in the most recent VA 
examination conducted in November 1999, it was indicated that 
the etiology of the veteran's symptoms was unknown; however 
an opinion on the likelihood of the disorder being related to 
service, including exposure to chemicals or to a treated rash 
in service was not explored.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for the disability at 
issue here.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to be 
conducted by the appropriate board-
certified specialist, if available, to 
determine the nature and etiology of the 
veteran's lymphomatoid granulmatosis with 
multiple pulmonary granules.  The claims 
file must be provided to and reviewed by 
the examiner in conjunction with the 
examination, and the examiner must state 
on the examination report that such 
review was accomplished.  All indicated 
tests and studies should be conducted.  
The examiner must express an opinion as 
to the etiology of any disability found, 
to include whether it is at least as 
likely as not that any such disability 
found is related to the veteran's 
service.  Complete rationale for any 
opinions given or conclusions drawn must 
be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



